

116 HR 2200 IH: Keeping Our Promises Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2200IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Westerman (for himself, Mr. Cunningham, Mr. Brendan F. Boyle of Pennsylvania, Mr. Thompson of California, Ms. Kuster of New Hampshire, Mr. Fitzpatrick, Mr. Tipton, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that certain diseases are covered by the presumption of service connection relating to the exposure to herbicides by certain veterans who served in the Republic of Vietnam, and for other purposes. 
1.Short titleThis Act may be cited as the Keeping Our Promises Act. 2.Addition of diseases to presumption of service connection for veterans exposed to certain herbicides while serving in the Republic of Vietnam (a)Specified diseasesSubsection (a)(2) of section 1116 of title 38, United States Code, is amended by adding at the end the following new subparagraphs: 
 
(K)Prostate cancer becoming manifest to a degree of disability of 10 percent or more. (L)Cancer of the urinary bladder becoming manifest to a degree of disability of 10 percent or more. 
(M)AL amyloidosis becoming manifest to a degree of disability of 10 percent or more. (N)Early-onset peripheral neuropathy becoming manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 
(O)Parkinson’s disease (including Parkinsonism and Parkinson-like syndromes) becoming manifest to a degree of disability of 10 percent or more. (P)Ischemic heart disease becoming manifest to a degree of disability of 10 percent or more. 
(Q)Stroke becoming manifest to a degree of disability of 10 percent or more. (R)Hypothyroidism becoming manifest to a degree of disability of 10 percent or more. 
(S)Hypertension becoming manifest to a degree of disability of 10 percent or more..  (b)Additional diseases (1)Extension of sunsetSubsection (e) of such section 1116 is amended by striking 2015 and inserting 2030.  
(2)Prohibition of cost as factorSubsection (b) of such section 1116 is amended by adding at the end the following new paragraph:  (4)In making determinations for the purpose of this subsection, the Secretary may not take into account the costs to the United States relating to paying compensation under this section pursuant to such determination.. 
(3)Timing and submission of determinationsSubsection (c)(1) of such section 1116 is amended— (A)in subparagraph (A), by striking 60 days both places it appears and inserting 120 days; and 
(B)in subparagraph (B)— (i)by inserting and submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate after publish in the Federal Register; and 
(ii)by inserting , and any other factor that contributed to, after scientific basis for. 